FILED
                            NOT FOR PUBLICATION                             MAR 27 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



YVONNE LERAMO,                                   No. 11-16860

              Plaintiff - Appellant,             D.C. No. 1:09-cv-02083-LJO-JLT

       v.
                                                 MEMORANDUM *
PREMIER ANESTHESIA MEDICAL
GROUP, a California General Partnership;
KAMALNATH IYER; W. BRUCE
SCURLOCK; KAIL DHALIWAL,

              Defendants - Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                            Submitted March 14, 2013 **
                             San Francisco, California

Before: FISHER and NGUYEN, Circuit Judges, and GARBIS, District Judge.***




        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
           The Honorable Marvin J. Garbis, Senior United States District Judge for
the District of Maryland, sitting by designation.
      Plaintiff Yvonne Leramo sued Premier Anesthesia Medical Group and three

of its partners, alleging workplace discrimination. Leramo appeals the district

court’s grant of summary judgment for the defendants. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      1. The district court properly granted summary judgment on Leramo’s

disparate treatment claims. After the defendants articulated legitimate non-

discriminatory reasons – poor performance and staffing difficulties – for reducing

Leramo’s hours and eventually refusing to renew her contract, Leramo failed to

present evidence from which a reasonable jury could infer that these proffered

reasons were pretext for discrimination. Leramo’s sole argument is that pretext is

always a question for the jury. This argument is without merit. See, e.g., Bodett v.

CoxCom, Inc., 366 F.3d 736, 744-45 (9th Cir. 2004) (affirming summary judgment

on disparate treatment claim where plaintiff failed to come forward with any

evidence of pretext). Leramo has presented no evidence, beyond her possible

minimal qualifications for the job, that would show that the defendants’ proffered

reasons for the employment actions are not worthy of credence or that would

otherwise raise an inference of discrimination. She casts aspersions on the

defendants’ evidence of her poor performance, but the defendants’ evidence is

admissible, credible and uncontroverted.


                                           2
      2. The district court properly granted summary judgment on Leramo’s

retaliation claims. Contemporaneous documents prove that the decision to remove

Leramo from obstetrics calls that resulted in her hours being reduced was made

before her co-worker made the offensive comment. The defendants opted not to

renew Leramo’s contract more than a year (14 months) after she complained about

the comment. When temporal proximity is the only evidence of a causal nexus

between protected activity and an adverse employment action, the proximity must

be much closer to create the inference. See Clark Cnty. Sch. Dist. v. Breeden, 532

U.S. 268, 273 (2001) (per curiam) (citing with approval Seventh and Tenth Circuit

cases holding that 3- and 4-month periods were insufficient to create an inference

of a causal nexus); Manatt v. Bank of Am., 339 F.3d 792, 802 (9th Cir. 2003)

(holding that a 9-month lapse between the plaintiff’s protected activity and the

defendant’s alleged adverse decision was too large to create an inference of a

causal nexus).

      3. Because Leramo has failed to create triable issues of fact on her

discrimination claims, we need not decide the other issues raised in her appeal,

such as whether she was an employee or independent contractor of Premier

Anesthesia Medical Group.

      AFFIRMED.


                                          3